Name: Decision No 3/81 of the EEC-Switzerland Joint-Committee of 1 June 1981 adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  international trade;  Europe;  technology and technical regulations;  tariff policy
 Date Published: 1981-08-31

 Avis juridique important|21981D0831(21)Decision No 3/81 of the EEC-Switzerland Joint-Committee of 1 June 1981 adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 247 , 31/08/1981 P. 0048 - 0048JOINT COMMITTEE DECISION No 3/81 of 1 June 1981 adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Swiss Confederation signed in Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Article 28 thereof,Whereas, as a result of the adoption of Joint Committee Decision No 1/77, certain anomalies in the rules of origin relating to enzymatic preparations have been established ; whereas it is appropriate to remove these anomalies,HAS DECIDED AS FOLLOWS:Article 1In List A annexed to Protocol 3, the rule relating to heading No ex 35.07 shall be replaced by that set out in Annex I to this Decision.Article 2In List B annexed to Protocol 3, the rules relating to ex Chapters 28 to 37 and heading No ex 35.07 shall be replaced by those set out in Annex II to this Decision.Article 3This Decision shall enter into force on 1 September 1981.Done at Brussels, 1 June 1981.For the Joint CommitteeThe PresidentPierre CUÃ NOUD ANNEX I>PIC FILE="T0020602">ANNEX II>PIC FILE="T0020603">